Exhibit 10.18

AMENDED AND RESTATED FIRST PRIORITY

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

dated as of

May 30, 2008

made by

57 AVIATION SERVICES, LLC, as Grantor

in favor of

CITICORP USA, INC., as Mortgagee

Relating to one (1) Gulfstream Aerospace Model G-IV-SP Aircraft

Manufacturer’s Serial Number 1460

U.S. Registration N326JD

Two (2) Rolls Royce Tay 611-8 Engines

Manufacturer’s Serial Numbers 18051 and 18052, respectively



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

   1

SECTION 1.1 Definitions

   1

SECTION 1.2

   - 2 -

ARTICLE II GRANTING CLAUSE

   - 5 -

ARTICLE III COVENANTS, REPRESENTATIONS AND WARRANTIES

   - 6 -

SECTION 3.1 Maintenance of Security Interest

   - 6 -

SECTION 3.2 Handling of Payments

   - 7 -

SECTION 3.3 General Collateral Warranties, Representations and Covenants

   - 8 -

SECTION 3.4 Aircraft and Engine Covenants, Warranties and Representations

   - 11 -

SECTION 3.5 Insurance Required

   - 15 -

SECTION 3.6 Events of Loss; Governmental Authorities

   - 18 -

ARTICLE IV EVENTS OF DEFAULT AND REMEDIES

   - 21 -

SECTION 4.1 Events of Default

   - 21 -

SECTION 4 2 Remedies

   - 22 -

SECTION 4.3 Possession of Aircraft

   - 22 -

SECTION 4.4 Receiver

   - 22 -

SECTION 4.5 Sale and Suits for Enforcement

   - 22 -

SECTION 4.6 Waiver of Appraisement, etc.

   - 24 -

SECTION 4.7 Remedies Cumulative

   - 24 -

SECTION 4.8 Application of Proceeds

   - 24 -

SECTION 4.9 Delay or Omission; Possession of Note

   - 24 -

ARTICLE V MISCELLANEOUS PROVISIONS

   - 25 -

SECTION 5.1 Amendments, etc.

   - 25 -

SECTION 5.2 Notices

   - 25 -

SECTION 5.3 Continuing Lien and Security Interest; Transfer

   - 25 -

SECTION 5.4 Governing Law; Jurisdiction

   - 25 -

SECTION 5.5 Severability

   - 26 -

SECTION 5.6 Counterparts

   - 26 -

SECTION 5.7 Effectiveness

   - 26 -

SECTION 5.8 Further Assurances

   - 26 -

SCHEDULES

 

Schedule I

  -    Jurisdiction of Formation and Location of Books and Records

Schedule II

  -    Permitted Liens

Schedule III

  -    Description of Airframe and Engine

Schedule IV

  -    Form of lDERA



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST PRIORITY AIRCRAFT MORTGAGE AND SECURITY AGREEMENT,
dated as of May 30, 2008, made by 57 AVIATION SERVICES, LLC, a Delaware limited
liability company, whose principal place of business is 9 West 57th Street, 39th
Floor, New York, New York 10019 (together with its successors and assigns
hereinafter the “Grantor”), in favor of CITICORP USA, INC., a Delaware
Corporation, (together with any successors and/or assigns the “Mortgagee”)
having an office at 666 Fifth Avenue, New York, NY 10103, the United States of
America.

W I T N E S S E T H:

WHEREAS, the Grantor holds legal title to the Aircraft (as hereinafter defined);

WHEREAS, the Mortgagee has previously made a loan to the Grantor in an aggregate
principal amount of US $20,204,307.00 (the “Prior Loan”) pursuant to the
Promissory Note dated May 12, 2003, made by the Grantor for the benefit of the
Mortgagee (the “Prior Note”) and, in consideration for the Prior Loan, the
Grantor granted to the Mortgagee a mortgage on the Aircraft pursuant to the
terms of the First Priority Aircraft Mortgage and Security Agreement, dated as
of May 12, 2003, which was recorded by the FAA on May 14, 2003 and assigned
Conveyance No. V002614, as amended by Amendment to First Priority Aircraft
Mortgage and Security Agreement dated as of October 1, 2004 between Grantor and
Mortgagee, which was recorded by the FAA on November 16, 2004 and assigned
Conveyance No. V005452 (the “Existing Mortgage”);

WHEREAS, simultaneously with the execution of this Mortgage, the Mortgagee has
agreed to make a new loan to the Grantor in an aggregate principal amount of US
$16,763,718.53 (the “Loan”) pursuant to the Promissory Note dated the date
hereof and made by the Grantor for the benefit of the Mortgagee (the “Note”), a
portion of the proceeds from such Note will be used to repay in full the Prior
Loan;

WHEREAS, it is a condition to the making of the Loan that the Grantor shall have
executed and delivered this Mortgage to the Mortgagee.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Mortgagee to make the Loan and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Grantor hereby agrees with the
Mortgagee for its benefit as follows:

ARTICLE I

CERTAIN DEFINITIONS

SECTION 1.1 Definitions. Unless otherwise defined herein, capitalized terms used
herein and defined in the Note shall have the respective meanings ascribed to
them therein, other capitalized terms defined in the preamble and recitals to
this First Priority Aircraft Mortgage and Security Agreement shall have the
respective meanings ascribed to them therein and the following terms shall have
the following defined meanings (and shall be applicable to both the singular and
the plural forms of such terms):



--------------------------------------------------------------------------------

SECTION 1.2

“Aircraft” means the Airframe, together with the two (2) Engines initially
installed thereon (or any Engine substituted for one of said Engines pursuant to
Section 3.6 hereof), whether or not any of said initial or substitute Engines
may from time to time be installed on such Airframe.

“Airframe” means the Gulfstream Aerospace Model G-IV-SP (described on the IR
pre-populated drop down lists as GULFSTREAM model Gulfstream G-IV (GIV-SP))
aircraft (except for the Engines or engines from time to time installed thereon)
bearing FAA Registration Number N326JD and manufacturer’s Serial No. 1460
together with any and all Parts which are either incorporated or installed in or
attached to such Airframe or required to be subject to the lien and security
interest of this Mortgage in respect of such Airframe as provided in
Section 3.4(h) or (j) hereof.

“Applicable Foreign Aviation Law” means, with respect to the Aircraft, any
applicable law (other than the FAA Act) of any country or subdivision thereof,
governing the registration, ownership, operation, or leasing of all or any part
of such Aircraft, or the creation, recordation, maintenance, perfection or
priority or Liens on all or any part of such Aircraft.

“Applicable Foreign Jurisdiction” means, with respect to the Aircraft, any
jurisdiction that administers an Applicable Foreign Aviation Law.

“Business Day” means any day which is not a Saturday, Sunday or a day on which
banks in the State of New York are authorized or obligated by law, executive
order or governmental decree to be closed.

“Collateral” has the meaning given in Article II hereof.

“Convention” has the meaning given to such term in the definition of the term
“CTC”.

“CTC” means the Convention on International Interests in Mobile Equipment (the
“Convention”) and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment (“Protocol”), each
signed in Cape Town, South Africa on November 16, 2001, together with the
Regulations for the International Registry, the International Registry
Procedures, and all other rules, amendments, supplements and revisions thereto,
including, without limitation, the declarations of the United States of America
with respect to the Convention and the Protocol, all as in effect on the date of
this Mortgage in the United States, as a contracting state to the Convention and
the Protocol.

“Default” means any event specified in Section 4.1 hereof, whether or not any
requirement for the giving of notice, the lapse of time, or both or for the
happening of any other condition, event or act has been satisfied.

“Engine” means each of the two (2) Rolls Royce Tay 611-8 (described on the IR
drop down menu as ROLLS ROYCE model TAY611) jet aircraft engines bearing
manufacturer’s serial numbers 18051 and 18052 (each of which Engines is of 550
or more rated takeoff horsepower or the equivalent thereof) together with any
and all Parts which are either

 

- 2 -



--------------------------------------------------------------------------------

incorporated or installed in or attached to such Engine or required to be
subject to the Lien and security interest of this Mortgage in respect of such
Engine as provided in Section 3.4(h) or (j) hereof.

“Event of Default” means any of the events specified in Section 4.1 hereof,
provided that any requirement for the giving of notice, the lapse of time or
both or for the happening of any other condition, event or act has been
satisfied.

“Event of Loss” has the meaning given in Section 3.6 hereof.

“FAA” means the United States Federal Aviation Administration.

“FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq., as amended from time
to time, any regulations promulgated thereunder and any successor provision.

“FAA Counsel” means legal counsel located in Oklahoma City, Oklahoma, competent
to (i) examine records maintained by the FAA in connection with the FAA Act and
by the IR in connection with the CTC, (ii) provide counsel regarding
registration of aircraft with the FAA and title to airframes and engines,
(iii) file documents for recording with the FAA under the FAA Act,
(iv) register, or assist the parties in causing the registration of,
international interests and sale of interests on the IR under the CTC, and
(v) issue legal opinions widely accepted in the United States with regard to all
issues related to (i) (ii), (iii) and (iv) above.

“FAA Registry” means the office of the FAA in Oklahoma City, Oklahoma,
maintained as the office for the recordation of Liens on aircraft and engines
pursuant to the FAA Act.

“GAAP” means generally accepted accounting principals and practices as in effect
in the United States from time to time, consistently applied, giving
consideration to a Person’s cash method of accounting.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Guarantor(s)” means, at any date, the Persons who have executed a Guaranty of
Payment in connection with the Loan.

“IDERA” means an Irrevocable De-Registration and Export Request Authorization in
the form of Schedule “IV” hereto.

“IR” means the International Registry created pursuant to, and according to the
provisions of, the CTC.

 

- 3 -



--------------------------------------------------------------------------------

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

“Loan Documents” means this Mortgage, the Note, the Guaranty of Payment executed
by the Guarantors, the other Security Instruments, and all other instruments and
documents heretofore or hereafter executed by the Grantor, any of the Guarantors
or any other Person or delivered to or in favor of Mortgagee in connection with
the Loan made and transactions contemplated under the Note, as the same may be
amended, supplemented or replaced from the time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations or condition, financial or otherwise, of the Grantor or
any Guarantor, (ii) the ability of the Grantor or any Guarantor to pay or
perform their obligations, liabilities and indebtedness under the Loan
Documents, as applicable, as such payment or performance becomes due in
accordance with the terms thereof, or (iii) the rights, powers and remedies of
the Mortgagee under any Loan Document or the validity, legality or
enforceability thereof the result of which would be to limit or hinder the
Mortgagee’s ability to exercise its remedies hereunder or under the Note.

“Mortgage” means this Amended and Restated First Priority Aircraft Mortgage and
Security Agreement, as the same may be amended, modified or supplemented from
time to time.

“Obligations” means the unpaid principal of and interest on the Note (including,
without limitation, interest accruing after the maturity of the Loan and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Grantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of the
Grantor to the Mortgagee, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Note, this Mortgage or any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
(i) all fees, charges and disbursements of counsel to the Mortgagee that are
required to be paid by the Grantor pursuant thereto, (ii) all costs and expenses
associated with the enforcement of, or preservation of rights under, the
Mortgage and the other Security Instruments, and (iii) fees, expenses and
disbursements incurred in connection with UCC searches and searches of, and
filings with, the FAA and IR) or otherwise.

“Parts” means, at any time, all parts, components, equipment, instruments,
appliances, avionics, radio and radar devices, quick engine change equipment,
cargo handling systems and loose equipment that are at such time incorporated or
installed in or attached to the Airframe or any Engine or with respect to which
the Lien of this Mortgage extends pursuant to Section 3.4(h).

 

- 4 -



--------------------------------------------------------------------------------

“Permitted Liens” means those liens described on Schedule II, attached hereto
and made a part hereof.

“Person” means an individual, a corporation, a limited partnership, a general
partnership, a limited liability company, an association, a trust, or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

“Proceeds” means whatever is receivable or received when the Airframe or any
Engine or Part or other Collateral is sold, exchanged, collected or otherwise
disposed of, including, without limitation, all amounts payable or paid under
insurance, requisition or other payments as the result of any loss (including an
Event of Loss) or damage to such Airframe or Engine or Part and shall also
include all “Proceeds” as defined in the Uniform Commercial Code of the State of
New York.

“Protocol” has the meaning given to such term in the definition of the term
“CTC”.

“PUE” means a “Professional User Entity”, as defined in, and contemplated by,
the CTC.

“Security Instruments” means, collectively, this Mortgage and all other
agreements, instruments and other documents, whether now existing or hereafter
in effect, pursuant to which the Grantor or any other Person shall grant or
convey to the Mortgagee a Lien in property as security for all or any portion of
the Obligations, as any of them may be amended, modified or supplemented from
time to time.

“Subsidiary” means any affiliate or any corporation or other entity in which
more than 50% of its outstanding voting stock or more than 50% of all equity
interests is owned directly or indirectly by any Guarantor or the Grantor.

“TUE” means a “Transaction User Entity” as defined in, and contemplated by, the
CTC.

ARTICLE II

GRANTING CLAUSE

The Grantor hereby assigns, mortgages, transfers and confirms unto the
Mortgagee, and hereby grants to the Mortgagee, a first priority security
interest in, all right, title and interest of the Grantor, in and to the
following property, whether now owned or hereafter acquired (herein collectively
called the “Collateral”), as collateral security for the prompt and complete
payment and performance when due of all the Obligations:

(a) the Aircraft (including the Airframe and the Engines), and all replacements
thereof and substitutions therefor in which the Grantor shall from time to time
acquire an interest as provided herein, and all records, logs and other
documents at any time maintained with respect to the foregoing property;

(b) all Parts;

 

- 5 -



--------------------------------------------------------------------------------

(c) all right, title and interest (but none of the obligations) of the Grantor
in, to and under any of the following related to the Airframe, any Engine or any
Parts: (i) all warranties, service contracts and product agreements of any
manufacturer or of any maintenance or overhaul agency of the Airframe or the
Engines, or any subcontractor or supplier or vendor thereof, to the extent
assignable or enforceable, and any and all rights of the Grantor, to compel
performance of the terms of such warranties, service contracts or product
agreements respecting the Airframe or any of the Engines and (ii) all documents
with respect to the Airframe or any Engine, whether maintained in original form,
electronic form or on microfiche, including but not limited to: manufacturer’s
maintenance and inspection manuals, parts catalog, engine and airframe logs,
pilot check lists, and operator’s manuals for installed equipment, all of which
shall be current and complete from the date of manufacture, all wiring diagrams
and supporting technical publications, and all other documentation and technical
information relating to the Airframe or the Engines;

(d) all rents, issues, profits, revenues and other income of the property
subjected or required to be subjected to the Lien of this Mortgage;

(e) all insurance policies required to be maintained hereunder, otherwise
maintained with respect to the Aircraft and all insurance and requisition
proceeds with respect to the Aircraft or any part thereof including but not
limited to the insurance required under this Mortgage;

(f) all moneys and securities now or hereafter paid or deposited or required to
be paid or deposited to or with the Mortgagee by or for the account of the
Grantor pursuant to any term of any Loan Document and held or required to be
held by the Mortgagee hereunder or under any Loan Document; and

(g) all Proceeds of all or any of the foregoing.

ARTICLE III

COVENANTS, REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Maintenance of Security Interest. The Grantor will perform, or will
cause to be performed or permit Mortgagee to perform, to the extent reasonably
acceptable to Mortgagee, unless expressly waived in writing by the Mortgagee,
each and all of the following at the sole cost and expense of Grantor:

(a) Record, register and file this Mortgage, as well as such notices, financing
statements, and/or other documents or instruments as may, from time to time, be
reasonably requested by the Mortgagee to fully carry out the intent of this
Mortgage, with:

 

  (i) the FAA Registry;

 

  (ii) the IR;

 

  (iii) the jurisdictions listed on Schedule I hereto in the case of Collateral
other than Aircraft and Engines; and

 

- 6 -



--------------------------------------------------------------------------------

  (iv) such other administrative or governmental agencies, whether domestic or
foreign, as may be reasonably determined by the Mortgagee to be necessary or
advisable in order to perfect, establish, confirm and/or maintain the security
interest and lien created hereunder as a legal, valid and binding first priority
security interest and lien upon the Collateral except for Permitted Liens;

(b) Furnish to the Mortgagee at closing an opinion or opinions from a counsel
acceptable to the Mortgagee as to the Grantor’s fulfillment of the requirements
of this Mortgage relating to the propriety of registration of the Aircraft with
FAA and the IR, the perfection of the security interests and international
interest in the Aircraft, the Engines and the absence of Liens and encumbrances
against the Aircraft and Engines, other than Permitted Liens, and such other
items as Mortgagee may reasonably require;

(c) Furnish to the Mortgagee copies of all documents or other evidence of every
such recording, registering and filing;

(d) Execute and deliver or perform, or cause to be executed and delivered or
performed, such further and other instruments and/or acts as the Mortgagee
reasonably determines are necessary or advisable to fully carry out the intent
and purpose of this Mortgage or to subject the Collateral to any security
interest and Lien created hereunder, including, without limitation, defending
the right, title and interest of the Grantor and the Mortgagee in and to the
Collateral by means of negotiation and, if necessary, appropriate legal
proceedings, against each and every party claiming an interest therein (other
than Permitted Liens) contrary or adverse to the Grantor’s or the Mortgagee’s
right, title and interest, as the case may be, in and to same; and

(e) Do and cause to be done all things necessary to perfect and keep in full
force the security interest granted in favor of the Mortgagee, including, but
not limited to, one or more applications for certificate of title and any other
papers, documents or instruments requested by the Mortgagee in connection with
this Mortgage, the prompt payment of all fees and expenses incurred in
connection with any filings to be made to perfect or continue a security
interest in the Collateral in favor of the Mortgagee and the making of
appropriate entries on its financial statements and books and records disclosing
the security interest granted hereunder to the Mortgagee. The Grantor hereby
consents to the filing of all financing statements and extensions of such
filings without any party’s signature.

SECTION 3.2 Handling of Payments. In the event an Event of Default shall occur
and be continuing and the Grantor (or any of its affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Collateral, including without limitation monies, checks, notes,
drafts or any other items of payment, the Grantor shall hold all such items of
payment in trust for the Mortgagee and as the property of the Mortgagee,
separate from the funds of the Grantor and no later than the first Business Day
following the receipt thereof, at the election of the Mortgagee, the Grantor
shall cause the same to be forwarded to the Mortgagee for its custody and
possession as additional Collateral.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 3.3 General Collateral Warranties, Representations and Covenants. The
Grantor warrants, represents and covenants with the Mortgagee as follows:

(a) Inspection. The Mortgagee (by any of its officers, employees and agents),
shall have the right upon five (5) days prior written notice to an officer of
the Grantor and at any reasonable times during the Grantor’s usual business
hours, subject to Grantor’s reasonable and customary security requirements
(i) to inspect the Collateral, all records related thereto (and to make extracts
or copies from such records), and the premises upon which any of the Collateral
is located and (ii) subject to the terms of any confidentiality agreement
entered into by and between Grantor and Mortgagee, to discuss the Grantor’s
affairs and finances with any Person and to verify with any Person other than
account debtors the amount, quality, quantity, value and condition of, or any
other matter relating to, the Collateral. Alternatively, Grantor shall within
five (5) days of request from Mortgagee, which request shall be limited to once
per twelve (12) month period so long as no Event of Default has occurred and is
then continuing, provide Mortgagee with copies of any and all documents related
to aircraft usage, condition and maintenance as may be reasonably requested by
mortgagee. Upon or after the occurrence and during the continuation of an Event
of Default, the Mortgagee may at any time and from time to time employ and
maintain on the Grantor’s premises a custodian selected by the Mortgagee who
shall have full authority to do all acts necessary to protect the Mortgagee’s
interest. All expenses incurred by the Mortgagee by reason of the employment of
such custodian shall be paid by the Grantor, added to the Obligations and
secured by the Collateral.

(b) Transfers and Other Liens. The Grantor shall not (i) sell, lease, assign (by
operation of law or otherwise) or otherwise dispose of any of, or grant any
option with respect to, the Collateral, except for dispositions permitted under
this Mortgage; (ii) create or suffer to exist any Lien, security interest or
other charge or encumbrance upon or with respect to any of the Collateral except
for the security interests created by this Mortgage or other Permitted Liens; or
(iii) take any other action in connection with any of the Collateral that would
result in a Default, materially impair the value of the interest or rights of
the Grantor in the Collateral taken as a whole or that would materially impair
the interest or rights of the Mortgagee.

(c) Location of Collateral. The books and records relating to the Collateral and
the Collateral (other than the Airframe and the Engines, as to which the Grantor
will issue to the Mortgagee, upon request, written reports indicating the
location of such Airframe and Engines) are located at the addresses set forth on
Schedule I hereto, and the Grantor will not change any of the same without prior
written notice to and consent of the Mortgagee, which consent will not be
unreasonably withheld or delayed.

(d) Use of Collateral. Subject to Section 3.6(f), the Collateral is and will be
used solely in the Grantor’s (including its partners, stockholder’s or
director’s) business and will not be subject to any leases to third parties.

(e) Owner of Collateral. The Grantor is and, except as expressly permitted by
this Mortgage, will continue to be the owner of the Collateral hereunder whether
now owned or hereafter acquired, free and clear of all Liens, claims,
encumbrances and security interests other than the security interests in favor
of the Mortgagee hereunder and Permitted Liens, and that the Grantor will defend
such Collateral and any products and proceeds thereof

 

- 8 -



--------------------------------------------------------------------------------

against all material claims and demands of all Persons (other than holders of
Permitted Liens) at any time claiming the same or any interest therein adverse
to the Mortgagee. The inclusion of proceeds of the Collateral under the security
interest granted herein shall not be deemed consent by the Mortgagee, to any
sale, lease or other disposition of any part or all of the Collateral except as
expressly permitted herein.

(f) Authority. The Grantor is duly authorized to enter into this Mortgage and to
perform its terms.

(g) Payment of Taxes. Grantor has made and will continue to make payment or
deposit or otherwise provide for the payment, when due, of all taxes,
assessments or contributions required by law which have been or may be levied or
assessed against the undersigned, as applicable, whether with respect to any of
the Collateral or any wages or salaries paid by the Grantor, or in respect of
the Grantor’s income, or otherwise, and will deliver to the Mortgagee, on
demand, certificates or other evidence satisfactory to the Mortgagee attesting
thereto. Notwithstanding the foregoing, the Grantor shall have the right to
contest any tax, assessment, or contribution required by law so long as (i) such
contest is diligently conducted in good faith by appropriate proceedings,
(ii) no Lien (other than a Permitted Lien) results on the Airframe, any Engine
or other Collateral, (iii) there is no reasonable likelihood of the sale,
appropriation, or foreclosure on the Airframe, any Engine or other Collateral,
and (iv) adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP.

(h) Compliance with Laws. The Grantor will use or cause to be used the
Collateral for lawful purposes only, with all reasonable care and caution and in
conformity with all applicable laws, ordinances and regulations. Notwithstanding
the foregoing, the Grantor shall have the right to contest the compliance with
any applicable law, ordinance or regulation so long as (i) such contest is
diligently conducted in good faith by appropriate proceedings, (ii) no Lien
(other than a Permitted Lien) results on the Airframe, any Engine or other
Collateral, (iii) there is no reasonable likelihood of the sale, appropriation,
or foreclosure on the Airframe, any Engine or other Collateral, and
(iv) adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP.

(i) Personal Property. The Collateral is now and shall remain personal property.

(j) Mortgagee May Act. The Mortgagee may, in its reasonable discretion, for the
account and expense of the Grantor pay any amount or do any act required of the
Grantor hereunder or reasonably requested by the Mortgagee to preserve, protect,
maintain or enforce the Obligations, the Collateral or the first priority Lien
granted herein (subject only to Permitted Liens), and which the Grantor fails to
do or pay within any applicable grace period provided for in the Loan Documents
(it being understood that no grace period exists for the maintenance of
insurance required by Section 3.5), and any such payment shall be deemed an
advance by the Mortgagee to the Grantor and shall be payable on demand together
with interest at the rate applicable to overdue amounts as specified in the
Note, and shall constitute part of the Obligations.

 

- 9 -



--------------------------------------------------------------------------------

(k) Grantor Responsible for Collateral. The Grantor assumes all responsibility
and liability arising from the use of the Collateral unless the claim giving
rise to such responsibility or liability arises out of the gross negligence or
willful misconduct of the Mortgagee, provided that this provision is given
solely for the benefit of the Mortgagee and the Grantor does not waive any right
it may have against third parties.

(l) Instrument or Chattel Paper. If any amount payable under, in, or in
connection with any of the Collateral shall be or become evidenced by any
instrument or chattel paper, such instrument or chattel paper shall be
immediately delivered to the Mortgagee and duly endorsed in a manner
satisfactory to the Mortgagee to be held as Collateral pursuant to this
Mortgage.

(m) Notice of Liens and Other Events. The Grantor will advise the Mortgagee
promptly, in reasonable detail, if it has knowledge (i) of any Lien (other than
Permitted Liens) on, or claim asserted against, any of the Collateral and
(ii) of the occurrence of any other event which could reasonably be expected to
have a Material Adverse Effect on the Collateral, on the Liens created
hereunder, or on the Grantor or on any of the Guarantors.

(n) No Consents. No authorization, consent, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other Person is required either (i) for the grant by the Grantor of the security
interests granted hereby or for the execution, delivery or performance of this
Mortgage by the Grantor or (ii) for the perfection of or the exercise by the
Mortgagee, of its rights and remedies hereunder, except for the filings required
by the Uniform Commercial Code of the States in which the Grantor has been
organized as set forth on Schedule I attached hereto and the filing of this
Mortgage with the FAA Registry.

(o) No Liens; Creation of International Interest. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral purported to be granted by the Grantor hereunder is on file in any
recording office (including any unpermitted registration on the IR), except such
as may have been filed in favor of the Mortgagee and except for Permitted Liens.
This Mortgage is sufficient to create an “international interest” as defined in
and contemplated by, the CTC.

(p) Condemnation. The Grantor shall, immediately upon obtaining knowledge of the
institution or threatened institution of any requisition, condemnation or other
eminent domain proceedings for the taking of any portion of or interest in the
Collateral, notify the Mortgagee thereof in writing. The Mortgagee may
participate in any such proceedings. The Grantor shall deliver, or cause to be
delivered, to the Mortgagee all instruments requested by the Mortgagee to permit
such participation. In any such proceedings, the Mortgagee may be represented by
counsel satisfactory to it.

(q) Organization of Grantor. The Grantor is duly organized as a limited
liability company, organized under the laws of the State of Delaware. The
organizational numbers of the Grantor is 3650865.

(r) TUE. The Grantor has become a TUE.

 

- 10 -



--------------------------------------------------------------------------------

(s) Professional User Entity. The Grantor has designated FAA Counsel as its
“professional user entity”, as contemplated by the CTC, for purposes of this
transaction, and has authorized such FAA Counsel to consent, on its behalf, to
the registration on the IR of the international interest created by this
Mortgage.

SECTION 3.4 Aircraft and Engine Covenants, Warranties and Representations. The
Grantor warrants, represents and covenants with the Mortgagee that the Mortgagee
may rely on the following statements or representations from and after the date
of this Mortgage until the termination hereof in accordance with Section 5.3
hereof:

(a) Recordation of Ownership. The Grantor’s evidence of ownership of the
Airframe has been duly filed with the FAA Registry and shall, to the extent
required, be filed with the IR.

(b) Engine Power; Airframe. Each of the Engines has 550 or more rated takeoff
horsepower or the equivalent of such horsepower on takeoff. The Airframe is
capable of transporting at least 8 people (including crew) or goods having an
aggregate weight of at least 2,750 kilograms.

(c) Compliance with Laws. The Grantor shall not use or operate the Aircraft or
any Engine, or permit the Aircraft or any Engine to be used or operated, in
material violation of any law (including, without limitation, laws concerning
alcoholic beverages, prohibited substances, or insurance) of any Governmental
Authority or in material violation of any airworthiness certificate, license or
registration relating to the Aircraft or any Engine issued by any such
Governmental Authority. In the event that any such law requires the alteration
of the Aircraft or any Engine, the Grantor will conform thereto or obtain
conformance therewith and will maintain or cause to be maintained the Aircraft
and Engines in proper operating condition under such laws, rules, regulations
and orders (or if the Aircraft or any Engine is in storage, in compliance with
all applicable laws and with all manufacturers warranties and requirements for
storage). Notwithstanding the foregoing, the Grantor shall have the right to
contest the compliance with any applicable law, ordinance or regulation so long
as (i) such contest is diligently conducted in good faith by appropriate
proceedings, (ii) no Lien (other than Permitted Liens) results on the Airframe,
any Engine or other Collateral, (iii) there is no reasonable likelihood of the
sale, appropriation, or foreclosure on the Airframe, any Engine or other
Collateral, and (iv) adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;

(d) Use of Aircraft; Legal Limitations. The Grantor agrees that it will not
permit the Airframe or any Engine to be operated, used or located in violation
of applicable law. The Aircraft is not being used in military, customs or police
service;

(e) Possession. Except as otherwise set forth expressly herein (including with
respect to Aircraft charter and management) the Grantor will not permit and will
not, without the prior written consent of the Mortgagee, lease, sublease or
otherwise in any manner deliver, transfer or relinquish possession of the
Airframe or any Engine; provided however, that so long as no Event of Default
shall have occurred and be continuing, the Grantor may, without such prior
written consent:

 

  i) participate in normal interchange or pooling agreements in compliance with
Sections 3.4(i) and 3.4(1);

 

- 11 -



--------------------------------------------------------------------------------

  (ii) deliver or permit the delivery or possession of the Airframe or Engines
to the manufacturer thereof for testing or for other similar purposes, or to any
organization for service, repair, maintenance or overhaul work on the Airframe
or Engines or for alterations in or modifications or additions to the Airframe
or Engines to the extent required or permitted by the terms hereof and the other
Loan Documents; or

 

  (iii) permit use by any Subsidiary through the use of an operating agreement,
lease or otherwise.

None of the permitted relinquishments of possession set forth in
Section 3.4(e)(i) through Section 3.4(e)(iii) above shall affect the
registration of the Aircraft or in any way discharge or diminish any of the
Grantor’s obligations to the Mortgagee hereunder or under any other Loan
Document or constitute a waiver of the Mortgagee’s right to remedies hereunder
or thereunder.

(f) Records and Reports. The Grantor shall maintain or cause to be maintained
accurate and complete records, logs, manuals and all other materials required by
the FAA or any Applicable Foreign Jurisdiction to be maintained in respect of
the Aircraft and each Engine. The Grantor shall promptly furnish or cause to be
furnished to the Mortgagee such information as may be required to enable the
Mortgagee to file any reports required to be filed by the Mortgagee with the FAA
or any Applicable Foreign Jurisdiction because of the Mortgagee’s interest in
the Airframe or any Engine and upon the occurrence of an Event of Default (upon
the Mortgagee’s request) shall deliver to the Mortgagee the originals of all
such documents in possession of the Grantor and copies of all such documents
relating to Aircraft and Engines leased or sold to third parties.

(g) Maintenance. On the date hereof, the Aircraft and each Engine is in good
repair and condition, is airworthy in all respects, and has been maintained in
accordance with the manufacturer’s maintenance program. None of the Aircraft nor
any Engine has sustained an Event of Loss (as hereinafter defined) or material
damage since the date on which such Aircraft and Engines were acquired by the
Grantor. Grantor will keep or will cause to be kept the Aircraft and each Engine
in good repair and condition and airworthy in all material respects, but in any
event in at least as good a condition as they are on the date hereof, reasonable
wear and tear excepted, and will perform all checks and overhauls required by
the FAA, by any Applicable Foreign Aviation Law and by the applicable
manufacturer’s maintenance program. Without limiting the generality of the
foregoing, the Grantor agrees further that it shall or shall cause the Aircraft
and each Engine:

 

  (i) subject to the right to contest set forth in Section 3.3(h) hereof, to be
maintained, serviced, repaired, overhauled, altered, modified, added to and
tested in accordance with the standard practices for similar equipment
(including, without limitation, to the extent required by law, by the FAA, any
Applicable Foreign Aviation Law or by the relevant insurance carriers), which
practices shall at all times be at or above the standard of the industry for
maintenance of similar equipment;

 

- 12 -



--------------------------------------------------------------------------------

  (ii) subject to clause (vi) in the definition of Event of Loss, to be
maintained, serviced, repaired, overhauled and tested, so as to keep the
Aircraft and Engines in such condition as may be necessary to enable any
airworthiness certification, license or registration of the Aircraft and Engines
to be maintained in good standing at all times under the FAA Act or by any
Applicable Foreign Aviation Law and any other requirement of law and as shall be
required by any and all applicable airworthiness directives, operators letters,
mandatory service bulletins and non-mandatory service bulletins which affect
airworthiness; and

 

  (iii) to be maintained in compliance with all warranties and manufacturer’s
mandatory requirements.

(h) Replacement of Parts. The Grantor shall promptly replace or cause to be
replaced all Parts, which may from time to time become worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use for any reason whatsoever. In addition, the Grantor may remove or
may cause to be removed in the ordinary course of maintenance, service, repair,
overhaul or testing of any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use; provided, however, that the Grantor will replace or will cause to
be replaced such Parts as promptly as reasonably possible. All replacement Parts
shall be free and clear of all Liens (other than Permitted Liens) and shall be
in as good operating condition as, and shall be of a quality and utility at
least equal to, the Parts replaced, assuming such replaced Parts were in the
condition and repair required to be maintained by the terms hereof; provided,
however, that the Grantor shall have the right to install or to cause to be
installed temporary replacement Parts pending the completion of permanent
repairs or installation of permanent replacement Parts, in which event the
Grantor shall install or shall cause to be installed permanent replacement Parts
to meet such requirements as soon as reasonably possible and in any event within
ninety (90) days from the date of installation of such temporary replacement
Parts. All Parts at any time removed from the Airframe or any Engine shall
remain subject to the Lien created under this Mortgage no matter where located,
until such time as such Parts shall be replaced by Parts which have been
incorporated in the Aircraft or such Engine and which meet the requirements of
subsections (i) and (ii) below. Immediately upon any replacement Part becoming
incorporated or installed in or attached to the Airframe or any Engine as
provided above, without further act, (i) such replacement Part shall become
subject to the Lien created under this Mortgage and be deemed part of the
Aircraft or such Engine for all purposes hereof to the same extent as the Parts
originally incorporated in the Aircraft or such Engine (and the Grantor shall
make, or cause to be made, all filings or registrations necessary to perfect the
Mortgagee’s Lien in such Part), and (ii) the replaced Part shall be released
from the Lien of this Mortgage and the replaced Part shall no longer be deemed a
Part hereunder;

 

- 13 -



--------------------------------------------------------------------------------

(i) Pooling of Parts. Any Part removed from the Aircraft or any Engine as
provided in Section 3.4(h) may be subjected to a normal pooling arrangement
customarily entered into by the Grantor and entered into in the ordinary course
of business of the Grantor,, so long as a part replacing such removed Part shall
be incorporated in such item as promptly as possible after the removal of such
removed Part, provided that no such arrangement or permit requires or results in
any change in registration of or transfer of title to the Airframe or any
Engine. In addition, any replacement Part incorporated in the Aircraft or any
Engine in accordance with Section 3.4(h) may be owned by another Person subject
to such a normal pooling arrangement, so long as the Grantor promptly, either
(i) causes title to or a first priority Lien in such replacement Part to vest in
Grantor free and clear of all Liens except Permitted Liens, which replacement
Part shall then be subject to the Lien created by this Mortgage, or
(ii) replaces such replacement Part by incorporating or installing in or
attaching to the Aircraft or any Engine from which it was removed a further
replacement Part meeting the requirements of this Mortgage and owned by the
Grantor or in which the Grantor has first priority Lien free and clear of all
Liens (other than Permitted Liens) and by causing such replacement Part to be
subject to the Lien created by this Mortgage as set forth in Section 3.4(h);

(j) Alterations, Modifications and Additions. Grantor shall make or shall cause
to be made such alterations and modifications in and additions to the Aircraft
and Engines as may be required from time to time to meet the requirements of the
FAA or the Applicable Foreign Jurisdiction and to maintain the certificate of
airworthiness therefor. In addition, the Grantor may make or may cause to be
made from time to time such alterations and modifications in and additions to
the Airframe or any Engine as the Grantor may deem desirable; provided that each
such alteration, modification and addition is readily removable from the
Aircraft or such Engine or that such alteration, modification or addition shall
not diminish the value, utility or condition of the Aircraft or any Engine below
the value, utility or condition thereof immediately prior to such alteration,
modification or addition, assuming the Aircraft or such Engine was then of the
value or utility and in the condition required to be maintained by the terms of
this Mortgage; and provided, further, that no such, alteration, modification or
addition shall cause the airworthiness certification or other license,
registration or authorization of the Aircraft or any Engine to cease to be in
good standing under the FAA Act or the Applicable Foreign Aviation Law. All
Parts added to the Airframe or any Engine as the result of such alteration,
modification or addition shall, without further act, be subject to the Lien
created under this Mortgage. Notwithstanding the foregoing sentence of this
Section 3.4(j), so long as no Event of Default shall have occurred and be
continuing, the Grantor may remove or may cause to be removed any Part if
(A) such Part is in addition to, and not in replacement of or substitution for,
any Part originally incorporated in the Aircraft or any Engine at the time of
delivery thereof or any Part in replacement of or substitution for any such Part
or such Part is obsolete or no longer useful in the operation of the Aircraft or
any Engine, (B) such Part is not required to be incorporated or installed in or
attached or added to the Aircraft or any Engine pursuant to the terms of this
Section 3.4, and (C) such Part can be removed from the Aircraft or such Engine
without causing any material damage thereto. Upon the removal of any Part as
provided above, such Part shall be released from the Lien created under this
Mortgage.

 

- 14 -



--------------------------------------------------------------------------------

(k) Nameplate. Grantor shall place and maintain, or shall cause to be placed and
maintained, a fireproof plate to be provided by Mortgagee at Grantor’s
reasonable sole cost and expense, in a reasonably prominent position on the
flight deck or cockpit of each Airframe and on each Engine stating:

THIS GULFSTREAM AEROSPACE MODEL G-IV-SP AIRCRAFT IS OWNED BY 57 AVIATION
SERVICES, LLC, AND IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF
CITICORP USA, INC.

(l) Pooling of Engines. Any Engine may be subjected to normal pooling
arrangements customarily entered into by the Grantor and entered into in the
ordinary course of business of the Grantor, so long as (i) no transfer of the
registration of the Engine shall be effected in connection therewith and (ii) no
such agreement or arrangement shall result in the transfer of title to the
Engine, it being understood that a loss of title pursuant to such an arrangement
shall be deemed to be an Event of Loss.

(m) Description of Airframe and the Engine. The description of the Airframe and
the Engines set forth in Schedule III are accurate and complete descriptions and
have been registered as such on the IR.

SECTION 3.5 Insurance Required.

Insurance. The Grantor shall at all times, at its own cost and expense,
maintain, or cause to be maintained, a policy of insurance with respect to the
Collateral, in accordance with the following provisions:

(a) The Grantor shall maintain in effect comprehensive third party aircraft
liability insurance against bodily injury and property damage losses arising
from ground, flight and taxiing exposures, including, but not limited to,
passenger legal liability, cargo liability, contractual liability and products
liability insurance, in an amount not less than $200,000,000 (or, if the
Aircraft is operating within, into, out of, or over the territory of a member
state of the European Union, such higher amount as may be required pursuant to
Regulation 785/2004 of the European Parliament) for any one accident, or series
of accidents arising out of any one event, with respect to the Aircraft. Such
policy shall include war and allied risks in accordance with standard market
practice (currently “The Extended Coverage Endorsement-AVN 52A”). Any such
liability insurance policy may be subject to a deductible in an amount not to
exceed $100,000 per occurrence. All such policies shall be maintained in effect
with insurers and/or reinsurers of recognized standing in the international
aviation industry and reasonably satisfactory to the Mortgagee.

(b) The Grantor shall maintain in effect with insurers and/or reinsurers of
recognized standing in the international aviation industry and reasonably
satisfactory to the Mortgagee: (A) all-risk ground and flight aircraft hull
insurance covering the Aircraft (including taxiing exposures) with an agreed
value loss valuation clause; (B) all-risk coverage with respect to any Engines,
Parts or landing gear while removed from the Aircraft insured on a replacement
cost basis; and (C) war risk and hijacking (including political/non-political
hijacking and acts of terrorism) coverages, including, but not limited to,
coverage against confiscation, expropriations,

 

- 15 -



--------------------------------------------------------------------------------

nationalization or seizure, including the country of registry. All such
insurance shall be in full force and effect throughout any geographical areas at
any time traversed by the Aircraft, shall be payable in Dollars in the United
States and shall be in the amount of not less than an “agreed upon value” of not
less than one hundred five percent (105%) of the outstanding principal amount of
the Loan. Any hull insurance carried in accordance with this Section 3.5 shall
not contain any provision for self-insured amounts or a deductible, provided
that such insurance may be subject to a deductible which does not exceed
$100,000 per occurrence. Each Engine, after removal, shall be insured for not
less than $2,500,000 under a ground risks policy reasonably acceptable to the
Mortgagee.

(c) The Grantor will name or cause to be named Mortgagee as an additional
insured on all policies of insurance and Mortgagee as sole loss payee to the
Aircraft with respect to the aircraft hull insurance coverage. The Grantor shall
cause all parties who may have an interest in the proceeds of such policies to
acknowledge, in writing, that the Mortgagee has a prior interest in such
proceeds. Each and every such policy under this Section 3.5 shall (i) provide
that in respect of the interests of the Mortgagee in such policies, such
insurance shall not be invalidated by any action or inaction of the Grantor, the
Mortgagee or any other Person and shall insure the Mortgagee regardless of any
breach or violation of any warranty, declaration or condition contained in such
policies by the Grantor or any other Person; (ii) provide that, if such
insurance is canceled for any reason whatever, or any material change is made in
policy terms or conditions, or if such insurance is allowed to lapse for
nonpayment of premium, such cancellation, change or lapse shall or not be
effective as to Mortgagee for thirty (30) days, and in the case of any war risk
or allied perils coverage, seven (7) days after receipt by them of written
notice from such insurers or their authorized representatives of such
cancellation, change or lapse; (iii) provide that such insurers shall hold
harmless and waive any rights of subrogation against Mortgagee; (iv) be primary
without right of contribution from any other insurance that with is carried by
Mortgagee; (v) waive any rights of set-off, counterclaim or other deduction
against Mortgagee; (vi) provide that Mortgagee shall have no obligation or
liability for premiums, commissions, assessments, representations or warranties
or calls in connection with such insurance; (vii) provide that all the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering Mortgagee; and (viii) in
respect to casualty insurance shall provide that proceeds shall be paid to
Mortgagee so long as the Loan is outstanding.

(d) On or before the date of any advance of proceeds pursuant to the Loan and
prior to the renewal or replacement date of any insurance policy required
hereunder, the Grantor shall provide the Mortgagee with written certifications
by a firm of independent insurance brokers reasonably acceptable to the
Mortgagee with respect to the types, amounts and policy numbers of insurance in
effect as of the date of execution and delivery of this Mortgage and certifying
that in the opinion of such firm the insurance then carried and maintained
complies with the terms of this Section 3.5. The original certificate of
insurance shall be in a form acceptable to the Mortgagee.

(e) The Grantor shall not use or permit the Collateral to be used in any manner
or for any purpose excepted from or contrary to the requirements of any
insurance policy or policies required to be carried and maintained hereunder and
shall not do any other act or permit anything to be done which could reasonably
be expected to invalidate or limit any such insurance policy or policies.

 

- 16 -



--------------------------------------------------------------------------------

(f) Power of Attorney. The Grantor hereby irrevocably makes, constitutes and
appoints the Mortgagee (and all officers, employees or agents designated by the
Mortgagee), for the benefit of the Mortgagee, effective upon the occurrence and
during the continuance of an Event of Default, as the Grantor’s true and lawful
attorney (and agent- in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of the Grantor on
any check, draft, instrument or other item or payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance.

(g) Mortgagee May Act. In the event the Grantor (i) shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required hereunder
or (ii) shall fail to keep any of its Collateral in good repair and good
operating condition subject to ordinary wear and tear, then the Mortgagee may
(but shall be under no obligation to), without waiving or releasing any
Obligation or Event of Default by the Grantor hereunder, contract for the
required policies of insurance and pay the premiums on the same or make any
required repairs, renewals and replacements; and all sums so disbursed by
Mortgagee, including reasonable attorneys’ fees, court costs, expenses and other
charges related thereto, shall be payable on demand by the Grantor to the
Mortgagee and shall be additional Obligations secured by the Collateral.

(h) Payment for Uninsured Loss. The Grantor agrees that to the extent that it
shall not carry insurance required by Section 3.5 hereof, it shall in the event
of any loss or casualty pay promptly to the Mortgagee, for application in
accordance with the provisions of Section 3.5(i) hereof, such amount as would
have been received as Net Proceeds (as hereinafter defined) by the Mortgagee,
had such insurance been carried to the extent required.

(i) Application of Insurance Proceeds. The Net Proceeds of the insurance carried
pursuant to the provisions of Sections 3.5(a) and 3.5(b) hereof shall be applied
by the Grantor toward extinguishment of the defect or claim or satisfaction of
the liability with respect to which such insurance proceeds may be paid.

(j) Net Proceeds. “Net Proceeds” when used with respect to any insurance
proceeds shall mean the gross proceeds from such proceeds, award or other
amount, less all taxes, fees and expenses (including attorneys’ fees) incurred
in the realization thereof.

(k) Notice of Loss. In case of any material damage to or destruction of all or
any part of the Collateral pledged hereunder by the Grantor, the Grantor shall
give prompt notice thereof to the Mortgagee. Each such notice shall describe
generally the nature and extent of such damage, destruction, taking, loss,
proceeding or negotiations. The Grantor is hereby authorized and empowered to
adjust or compromise any loss under any such insurance.

 

- 17 -



--------------------------------------------------------------------------------

(l) Mortgagee Insurance. Nothing herein shall prevent the Mortgagee from
maintaining additional insurance at its own expense; provided that the
maintenance of such insurance shall not prejudice the Grantor’s ability to
obtain, or recover under, the insurance required under this Section 3.5 or
materially increase the costs thereof.

(m) Insurance Coverage. On the date hereof, the Grantor shall deliver to the
Mortgagee certificates of insurance evidencing the insurance coverage maintained
in effect on the date hereof.

SECTION 3.6 Events of Loss; Governmental Authorities. As used herein, “Event of
Loss” means, with respect to the Airframe or an Engine, any of the following
events: (i) loss of such Airframe or Engine or of the use thereof due to the
destruction of or damage to such Airframe or Engine to such extent as shall
render repair thereof uneconomical, provided that such repair shall not be
deemed uneconomical if the proceeds of insurance with respect to such damage or
destruction (plus any applicable amounts of deductibles) shall be in an amount
at least equal to the cost of such repair; (ii) any damage to such Airframe or
Engine which results in an insurance settlement with respect to such Airframe or
Engine on the basis of a total loss or a constructive or compromised total loss;
(iii) the disappearance of such Airframe or Engine which shall have resulted in
the loss of possession of such Airframe or Engine by the Grantor for a period of
five (5) consecutive days; (iv) the theft of such Airframe or Engine which shall
have resulted in the loss of Airframe or Engine by the Grantor for five
(5) consecutive days; (v) the requisition of title, confiscation or seizure of
such Airframe or Engine by any Governmental Authority for a period of thirty
(30) consecutive days; (vi) as a result of any requirement by the FAA or other
Governmental Authority, the use of such Airframe or Engine in the normal course
of interstate air transportation shall be prohibited unless, prior to the
expiration of such period, the Grantor shall have undertaken and shall be
diligently carrying forward all steps which are necessary or desirable to permit
the normal use of such Airframe or Engine, or, in any event, if such use shall
have been prohibited for a period of 360 days; (vii) the operation or location
of such Airframe or Engine in any area excluded from coverage by the insurance
policies in effect with respect thereto required by the terms of Section 3.5; or
(viii) any other event resulting in such Airframe or Engine being rendered unfit
for normal use for any reason whatsoever for more than sixty (60) consecutive
days. An Event of Loss with respect to an Aircraft shall be deemed to have
occurred if an Event of Loss occurs with respect to the Airframe which
constitutes a part of such Aircraft. Upon the occurrence of an Event of Loss,
the provisions of this Section 3.6 shall apply, govern and control.

(a) Event of Loss with Respect to an Engine. Upon the occurrence of an Event of
Loss with respect to one or more Engines (but not the Aircraft), the Grantor
shall within three (3) Business Days of the Grantor’s actual knowledge of such
occurrence give the Mortgagee written notice of such Event of Loss and shall
comply with the terms of Section 3.6(a)(i).

 

  (i)

Replacement of Engines. As promptly as practicable, and in any event on or
before the Business Day next preceding the 90th day following the date of
occurrence of such Event of Loss, the Grantor shall subject or cause to be
subjected to this Mortgage in replacement thereof, a replacement Engine of the
same model and

 

- 18 -



--------------------------------------------------------------------------------

 

having not less than the same value as the Engine being replaced and which shall
be free and clear of all Liens (other than Permitted Liens) and which shall be
of like kind and not less than the same value as, and which shall be in as good
operating condition as, the Engine so replaced (for such purpose, it shall be
assumed that such Engine was in the condition and repair required by the terms
hereof) and, following such replacement, the replaced Engine shall be released
from the Lien created by this Mortgage. If the Grantor shall not perform its
obligation to effect such replacement hereunder during the period of time
provided herein, such failure shall be an Event of Default.

 

  (ii) Payment of Principal and Interest After Event of Loss. No Event of Loss
shall limit the obligation of the Grantor to pay and perform the Obligations in
accordance with the terms hereof.

 

  (iii) Conditions to Replacement of an Engine. In addition to the requirements
contained in Section 3.6(a)(i), the Grantor’s obligation to replace an Engine as
set forth in Section 3.6(a)(i) shall include the obligation of the Grantor to
promptly, (all writings referred to below to be reasonably satisfactory in form
and substance to the Mortgagee):

(A) furnish the Mortgagee with such evidence of title as the Mortgagee may
reasonably request (including, without limitation, appropriate bills of sale);

(B) subject to the provisions of the Granting Clause and the proviso to
Section 3.1 (a), cause a supplement to this Mortgage subjecting the replacement
Engine to this Mortgage to be duly executed by a duly authorized officer, and,
upon such execution, to be filed for recordation with the FAA pursuant to the
FAA Act, the IR pursuant to the CTC or, if applicable, with the applicable
Foreign Jurisdiction under the Applicable Foreign Aviation Law;

(C) furnish the Mortgagee with such evidence of compliance with the insurance
provisions of Section 3.5 with respect to the replacement Engine, as may be
reasonably requested, including, without limitation, insurance certificates
confirming such compliance;

(D) furnish the Mortgagee with appropriate UCC financing statements in favor of
the Mortgagee with respect to such replacement Engine, and cause such financing
statements to be filed in all appropriate filing offices, if any;

 

- 19 -



--------------------------------------------------------------------------------

(E) furnish the Mortgagee with an opinion of counsel reasonably satisfactory to
the Mortgagee, to the effect that the replacement Engine is free and clear of
liens and encumbrances, other than Permitted Liens, and with respect to the
effectiveness and priority of the interests which this Mortgage purports to
create and to such further effect as the Mortgagee may reasonably request;

(F) furnish the Mortgagee with in the case of an Engine which is part of the
Aircraft, a certificate from a qualified aircraft engineer certifying that the
replacement Engine is of like kind and not less than the same value of the
Engine so replaced (assuming the Engine was in the condition and repair required
by the terms hereof immediately prior to the occurrence of such Event of Loss);

(G) furnish the Mortgagee with an affidavit from the Grantor stating (I) the
model numbers of the replacement Engine, and the name of the manufacturer
thereof, (II) that the replacement Engine is in good operating condition and
repair, is of a type substantially similar to the Engine subject to such Event
of Loss (which engine shall in any event be compatible with the other Engines or
engines installed on the airframe) and meets the requirements of this
Section 3.6(a)(iii), (III) that all conditions precedent provided for in
Section 3.6(a)(i) and this Section 3.6(a)(iii) relating to such substitution
have been complied with, (IV) that immediately prior to the subjection of such
replacement Engine to the Lien created by this Mortgage it was free and clear of
all Liens other than Permitted Liens and that the Lien created by this Mortgage
thereon will constitute a valid and perfected first priority Lien, free and
clear of all other Liens, other than Permitted Liens and (V) that all necessary
approvals, authorizations, consents, licenses, certificates and orders of the
United States or any agency or instrumentality thereof or any other Governmental
Authority or instrumentality having jurisdiction have been duly obtained, and
such approvals, authorizations, consents, licenses, certificates or orders are
in full force and effect and constitute sufficient authorization therefor; and

(H) furnish such other certificates or documents related to Engines as Mortgagee
may reasonably require.

(b) Event of Loss with Respect to the Aircraft. Upon the occurrence of an Event
of Loss with respect to the Aircraft, the Grantor shall give the Mortgagee
prompt written notice (and in any event within three (3) Business Days of the
Grantor’s actual knowledge of such occurrence) thereof and Grantor shall, on or
before the Business Day which is the earliest of (i) the sixtieth (60th) day
following the date of the occurrence of such Event of Loss, or (ii) the second
Business Day following the receipt of insurance proceeds with respect to such
occurrence, prepay in full the Loan attributable to such Aircraft. In the event
of payment in full by the Grantor of all amounts then due and payable hereunder
in respect of the Aircraft having suffered the Event of Loss, all the Collateral
shall be released from the Lien of this Mortgage and the Mortgage shall execute
and deliver such instruments as may be reasonably required to evidence such
release.

 

- 20 -



--------------------------------------------------------------------------------

(c) Replacement of Engines. If insurance proceeds are received with respect to
the Engine that has been or is being replaced (and which by the terms of this
Section 3.6 may be replaced) by the Grantor pursuant to Section 3.6(a), such
insurance proceeds shall be paid over to, or retained by, the Mortgagee, and at
the time of such replacement in accordance with Section 3.6(a) so much of such
insurance proceeds remaining after reimbursement of the Mortgagee for costs and
expenses (and the Mortgagee is hereby authorized to so apply such insurance
proceeds to such reimbursement) shall be paid over to the Grantor and as
provided for in Section 3.5.

(d) Use of Aircraft Not Constituting an Event of Loss. If payments are received
with respect to a requisition for use by any Governmental Authority which does
not constitute an Event of Loss under the definition thereof, such payments may
be retained by the Grantor.

(e) Default. Notwithstanding the foregoing provisions of this Section 3.6, any
payments received at any time by the Mortgagee from any Governmental Authority
or other Person, whether or not with respect to an Event of Loss, which are
payable to the Grantor shall not be paid to the Grantor if at the time of such
payment an Event of Default shall have occurred and be continuing, in which
event all such amounts shall be paid to and held by the Mortgagee as security
for the Obligations of the Grantor hereunder and under the other Loan Documents
and applied by the Mortgagee toward the payment of such Obligations.

(f) Management of Aircraft. The Mortgagee acknowledges and agrees that during
the term of the Loan, the Aircraft will be managed by Jet Aviation Business
Jets, Inc. (or an affiliate thereof) or any other manager (the “Aircraft
Manager”) acceptable to the Grantor. To the extent that any of the obligations
set forth herein or in any other Loan Document has been performed by the
Aircraft Manager, such performance shall be satisfactory for purposes of this
Mortgage and such Loan Documents and shall constitute full performance hereunder
and thereunder, as the case may be. Grantor agrees that any such management
agreement may permit the Aircraft Manager to charter (but not lease or sublease)
the Aircraft to third Persons other than the Grantor, the Guarantors or any
Subsidiary.

ARTICLE IV

EVENTS OF DEFAULT AND REMEDIES

SECTION 4.1 Events of Default. Upon the occurrence of any of the following
events for any reason whatsoever (and whether such occurrence shall be voluntary
or involuntary or come about or be affected by operation of law or pursuant to
or in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any Governmental Authority) (herein called “Events of
Default”):

(a) An Event of Default under the Note.

 

- 21 -



--------------------------------------------------------------------------------

SECTION 4.2 Remedies. If an Event of Default shall occur and be continuing, the
Mortgagee may, without notice of any kind to the Grantor, carry out or enforce
the actions or remedies provided in this Article IV or elsewhere in this
Mortgage or in the Loan Documents or otherwise available to a secured party
under the Uniform Commercial Code or other applicable law as in effect at the
time in any applicable jurisdiction, including, without limitation, all remedies
available to a chargee pursuant to Articles 8, 9, 12 and 13 of the CTC, and
Articles IX and XIII of the Protocol and, further, may exercise any rights under
the IDERA, including de-registering the Aircraft and Grantor acknowledges and
agrees that, notwithstanding such de-registration and any subsequent
de-registration, Grantor shall continue to be liable for the Obligations secured
hereby. In furtherance of the foregoing, the Grantor hereby agrees that the
Mortgagee may exercise all forms of interim relief available in accordance with
Article 13 of the CTC and Article 9 of the Protocol.

SECTION 4.3 Possession of Aircraft. If an Event of Default shall have occurred
and be continuing, the Mortgagee may, without notice, take possession of all or
any part of the Aircraft and may exclude the Grantor and all persons claiming
under the Grantor wholly or partly therefrom. If an Event of Default shall have
occurred and be continuing, at the request of the Mortgagee, the Grantor shall
promptly deliver or cause to be delivered to the Mortgagee or to whomsoever the
Mortgagee shall designate, at such time or times and place or places as the
Mortgagee may specify, and fly or cause to be flown to such airport or airports
in the continental United States as the Mortgagee may specify, without risk or
expense to the Mortgagee, all or any part of the Aircraft specified by the
Mortgagee. In addition, without the necessity of any demand upon the Grantor,
the Mortgagee may, without being responsible for loss or damage, except to the
extent caused by the gross negligence or willful misconduct of the Mortgagee,
(i) obtain a judgment conferring on the Mortgagee the right to immediate
possession or requiring the Grantor to deliver immediate possession of all or
part of such Aircraft to the Mortgagee, to the entry of which judgment the
Grantor hereby specifically consents, and/or (ii) with or, to the fullest extent
provided by law, without such judgment, pursue all or any part of such Aircraft
wherever they may be found and enter any of the premises of the Grantor where
such Aircraft may be and search for such Aircraft and take possession of and
remove the same. The Grantor agrees to pay to the Mortgagee, all expenses
incurred in taking any such action; and all such expenses shall, until paid, be
secured by the lien and security interest of this Mortgage. Upon every such
taking of possession, the Mortgagee may, from time to time, make all such
reasonable expenditures for maintenance, insurance, repairs, replacements,
alterations and additions to and of the Aircraft as it may deem proper and such
expenditures shall constitute obligations secured hereby.

SECTION 4.4 Receiver. If an Event of Default shall have occurred and be
continuing, the Mortgagee shall be entitled, as a matter of right as against the
Grantor without notice or demand and without regard to the adequacy of the
security for the Obligations by virtue of this Mortgage or any other collateral
or to the solvency of the Grantor upon the commencement of judicial proceedings
by it to enforce any right under this Mortgage, to the appointment of a receiver
of all or any part of the Collateral.

SECTION 4.5 Sale and Suits for Enforcement. If an Event of Default shall have
occurred and be continuing, the Mortgagee, with or without taking possession of
the Aircraft, may

 

- 22 -



--------------------------------------------------------------------------------

(a) to the extent and in the manner permitted by law, sell at one or more sales,
as an entirety or in separate lots or parcels, all or any part of the Aircraft,
as the Mortgagee may decide, at public or private sale, at such place or places
and at such time or times and upon such terms, including terms of credit (which
may include the retention of title by the Mortgagee to the property so sold), as
the Mortgagee may determine, whether or not the Aircraft shall be at the place
of sale; and

(b) proceed to protect and enforce its rights under this Mortgage by suit,
whether for specific performance of any covenant herein contained or in aid of
the exercise of any power herein granted or for the foreclosure of this Mortgage
and the sale of the Collateral under the judgment or decree of a court of
competent jurisdiction or for the enforcement of any other right.

 

  (i) At any sale of an Aircraft or any part thereof by the Mortgagee pursuant
to paragraph (a) above, the Mortgagee may consider and accept bids requiring the
extension of credit to the bidder and may determine the highest bidder at such
sale, whether or not the bid of such bidder shall be solely for cash or shall
require the extension of credit. The Mortgagee shall be entitled to bid in
unpaid Obligations in the same manner as cash in any sale of the Collateral,
public or private, at foreclosure or otherwise.

 

  (ii) The Mortgagee, to the extent permitted by law, may from time to time
adjourn any sale under paragraph (a) above by announcement at the time and place
appointed for such sale or for any adjournment thereof; and without further
notice or publication, except as may be required by applicable law, such sale be
made at the time and place to which the same shall have been so adjourned.

 

  (iii) Upon the completion of any sale under paragraph (a) above, full title
and right of possession to the Aircraft so sold shall (subject to any retention
of title by the Mortgagee as part of the terms of such sale) pass to the
accepted purchaser forthwith upon the completion of such sale, and the Grantor
shall deliver, in accordance with the instructions of the Mortgagee (including
flying the Aircraft or causing the same to be flown to such airports in the
continental United States as the Mortgagee may specify), such Aircraft so sold.
If the Grantor shall for any reason fail to deliver such Aircraft, the Mortgagee
shall have all of the rights granted by Section 4.3 hereof. The Mortgagee is
hereby irrevocably appointed the true and lawful attorney of the Grantor in its
name and stead, to make all necessary conveyances of the Aircraft so sold.
Nevertheless, if so requested by the Mortgagee or by any purchaser, the Grantor
shall confirm any such sale or conveyance by executing and delivering all proper
instruments of conveyance or releases as may be designated in any such request.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 4.6 Waiver of Appraisement, etc. The Grantor agrees, to the fullest
extent that it lawfully may, that it will not (and hereby irrevocably waive its
right to) at any time plead, or claim the benefit or advantage of, any
appraisement, valuation, stay, extension, moratorium or redemption law now or
hereafter in force, in order to prevent or hinder the enforcement of this
Mortgage or the absolute sale of the Collateral.

SECTION 4.7 Remedies Cumulative. No remedy herein conferred upon the Mortgagee
is intended to be exclusive of any other remedy, but every such remedy shall be
cumulative, but shall not be duplicative, and shall be in addition to every
other remedy herein conferred or now or hereafter existing in law.

SECTION 4.8 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the proceeds of any sale, lease or other disposition of all
or any part of the Collateral pursuant to this Mortgage and all other sums
realized or held by the Mortgagee under this Mortgage or any proceedings
hereunder shall be applied in the following order of priority (unless otherwise
directed by the Mortgagee):

First: To the payment of the expenses of any such sale, lease, disposition or
other realization (and of the retaking, holding and preparing for sale or
lease), including reasonable compensation to the Mortgagee’s agents and counsel
involved therewith, and all expenses, liabilities and advances made or incurred
by the Mortgagee in connection therewith, including, without limitation, taxes
upon or with respect to such sale, lease, disposition or realization and the
payment of taxes and Liens, if any, prior to the Lien of this Mortgage;

Second: To the payment of the Obligations in whole or in part in accordance with
the Note; and

Third: To the Grantor or as any court of competent jurisdiction may otherwise
direct.

SECTION 4.9 Delay or Omission; Possession of Note.

(a) Delay or Omission. No delay or omission of the Mortgagee to exercise any
right or remedy arising upon the happening of any Default or Event of Default
shall impair any right or remedy or shall be construed to be a waiver of any
such Default or Event of Default or an acquiescence therein; and every right and
remedy given to the Mortgagee by this Article IV or by applicable law may be
exercised from time to time and as often as may be deemed expedient by the
Mortgagee.

(b) Possession of Note. All rights of action under this Mortgage may be enforced
by the Mortgagee without the possession of the Note or any other instrument or
document evidencing any Obligation or the production thereof in any proceeding.

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1 Amendments, etc. No amendment or waiver of any provision of this
Mortgage nor consent to any departure by the Grantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Mortgagee and the Grantor and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 5.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be given in accordance with the Note to the
address of each party as set forth above.

SECTION 5.3 Continuing Lien and Security Interest; Transfer. This Mortgage shall
create a continuing lien and security interest in the Collateral and shall
(i) remain in full force and effect until payment and performance in full of all
of the Obligations, (ii) be binding upon the Grantor, its respective successors
and assigns, and (iii) inure, together with the rights and remedies of the
Mortgagee hereunder, to the benefit of the Mortgagee, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(iv), the Mortgagee may without notice to the Grantor assign or otherwise
transfer the Note held by it and/or its rights hereunder or under the Note to
any other person or entity, and such other person or entity shall thereupon
become vested with all the benefits in respect thereof granted to the Mortgagee
herein or otherwise, subject, however, to the provisions hereof. Upon the
indefeasible payment and performance in full of all of the Obligations, the lien
and security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Grantor. Upon any such termination, the Mortgagee
will, at the Grantor’s expense, execute and deliver to the Grantor an
appropriate instrument evidencing such termination.

SECTION 5.4 Governing Law; Jurisdiction. This Mortgage shall be governed by and
construed in accordance with the laws of the State of New York, except to the
extent that the law of another jurisdiction may be mandatorily applicable to
proceedings taken for the enforcement of the rights and remedies of the
Mortgagee hereunder, provided that any such rights or remedies which shall be
valid under the laws of such other jurisdiction shall not be affected by any
invalidity thereof under the laws of the State of New York. Without limiting the
right of the Mortgagee to bring any action or proceeding against the Grantor or
against property of the Grantor arising out of or relating to this Mortgage (an
“Action”) in any jurisdiction where such property is located, each of the
Grantor and the Mortgagee hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal Court sitting in New York City.
The Grantor hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of any Action in
any jurisdiction and any right, claim or defense of any immunity on the basis of
sovereignty or otherwise which the Grantor may have in connection with, arising
out of or relating to this Mortgage. The Grantor hereby irrevocably appoints and
designates CT CORPORATION SYSTEM located in New York, New York (“CT Corp.”) as
its duly authorized agent for service of legal process and agrees that the
summons and complaint or any other process in any Action in any jurisdiction may
be served by registered or certified mail addressed to any of the addresses set
forth below or by hand delivery

 

- 25 -



--------------------------------------------------------------------------------

to a person of suitable age and discretion at any of the addresses set forth
below. Such service will be complete on the date such process is so delivered.
The Grantor may also be served in any other manner permitted by applicable law.
Nothing contained in this Section 5.4 shall be interpreted to prohibit any of
the Mortgagee or the Grantor from bringing an action against the Registrar of
the International Registry in the Republic of Ireland.

SECTION 5.5 Severability. The invalidity of any one or more of the provisions of
this Mortgage shall not affect the remaining provisions of this Mortgage, or
operate to render this Mortgage invalid or to impair the lien and security
interest of this Mortgage on all or the major portion of the property intended
to be mortgaged hereunder, this Mortgage shall be construed as if such
provisions had not been contained herein.

SECTION 5.6 Counterparts. This Mortgage may be executed in one or more
counterparts which when signed by all the parties hereto shall be deemed to
constitute a complete fully executed original document for all purposes.

SECTION 5.7 Effectiveness. With respect to the representations contained herein,
the Grantor shall be construed as representing as to only itself.

SECTION 5.8 Further Assurances. The Grantor agrees from time to time within
twenty (20) days of request by Mortgagee to do and perform such other and
further acts and execute and deliver any and all such instruments as may be
required by applicable law or reasonably requested by the Mortgagee to
establish, maintain or protect the rights and remedies of the Mortgagee or to
carry out and effect the intent and purpose of this Mortgage.

[NO FURTHER TEXT ON THIS PAGE/

SIGNATURE PAGE FOLLOWS]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed and delivered as of the day and year first above written.

 

Grantor:

57 AVIATION SERVICES, LLC,

a Delaware limited liability company

By:   /s/ Joel Frank   Name: Joel Frank   Title: Manager

AMENDED AND RESTATED FIRST PRIORITY AIRCRAFT MORTGAGE



--------------------------------------------------------------------------------

SCHEDULE I

Jurisdiction of Formation and Location of Books and Records

 

1. Jurisdiction of Formation:

 

  A. 57 AVIATION SERVICES, LLC:     State of Delaware

 

2. Records Location:

 

  A. 57 AVIATION SERVICES, LLC:

    9 West 57th Street, 39th Floor

    New York, New York 10019

and

Jet Aviation Business Jets Inc.

112 Charles A. Lindberg Drive

Teterboro, New Jersey 07608



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Liens

1. Liens created by the Loan Documents;

2. Liens for taxes, assessments or other governmental charges or levys not yet
due or payable which are being contested in good faith by appropriate action or
proceeding and with respect to which adequate reserves are being maintained as
may be required by GAAP, all in accordance with the terms of the Loan Documents;
and

3. Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, and other
like Liens arising in the ordinary course of business securing obligations which
are not overdue for a period of more than sixty (60) days after receipt of
notice thereof or which are being contested in good faith and by appropriate
proceedings and as to which such reserves or other appropriate provisions as may
be required by GAAP are being maintained; provided, however, that the
proceedings described in clauses (2) and (3) above shall not subject the
Mortgagee to any civil or criminal penalty or liability or involve any material
risk of loss, sale or forfeiture of any one or more items of Collateral under
this Mortgage or any Security Instrument, whether now owned or hereafter
acquired.



--------------------------------------------------------------------------------

SCHEDULE III

Description of Airframe and Engine

 

Airframe:    Gulfstream Aerospace Model G-IV-SP (described on the International
Registry pre-populated drop down lists as GULFSTREAM model Gulfstream G-IV
(GIV-SP)) Aircraft Manufacturer’s Serial Number 1460 U.S. Registration N326JD
Engine:    Two (2) Rolls Royce Tay 611-8 (described on the International
Registry pre-populated drop down lists as ROLLS ROYCE model TAY611) Engines
Manufacturer’s Serial Numbers 18051 and 18052, respectively (which Engines are
rated at more than 550 horsepower)



--------------------------------------------------------------------------------

SCHEDULE IV

FORM OF IDERA

IRREVOCABLE DE-REGISTRATION

AND EXPORT REQUEST AUTHORIZATION1

THIS IRREVOCABLE DE-REGISTRATION AND EXPORT REQUEST AUTHORIZATION IS LINKED TO
AND PART OF THAT CERTAIN ** DATED AS OF                     , 2008, BY AND
BETWEEN              AND                     , WHICH IS BEING FILED WITH THE
FEDERAL AVIATION ADMINISTRATION CONTEMPORANEOUSLY HEREWITH

                    , 20    

 

To: United States Federal Aviation Administration Aircraft Registry

 

Re: Irrevocable De-Registration and Export Request Authorization

The undersigned is the registered owner of the [insert the airframe/helicopter
manufacturer name and model number] bearing manufacturers serial number [insert
manufacturer’s serial number] and United States Registration [number] [mark]
[insert registration number/mark] (together with all installed, incorporated or
attached accessories, parts and equipment, the “Aircraft”).

This instrument is an irrevocable de-registration and export request
authorization issued by the undersigned in favor of [insert name of creditor],
as the Secured Party (“the Authorized Party”) under the authority of Article
XIII of the Protocol to the Convention on International Interests in Mobile
Equipment on Matters specific to Aircraft Equipment. In accordance with that
Article, the undersigned hereby requests:

 

  (i) recognition that the Authorized Party or the person it certifies as its
designee is the sole person entitled to:

 

  (a) procure the de-registration of the Aircraft from the Federal Aviation
Administration Aircraft Registry maintained by the United States for the
purposes of Chapter III of the Convention on International Civil Aviation,
signed at Chicago, on 7 December 1944, and

 

  (b) procure the export and physical transfer of the Aircraft from the United
States; and

 

  (ii) confirmation that the Authorized Party or the person it certifies as its
designee may take the action specified in clause (i) above on written demand
without the consent of the undersigned and that, upon such demand, the
authorities in the United States shall co-operate with the Authorized Party with
a view to the speedy completion of such action.

 

 

1

Filed in connection with and made a part of the [Aircraft Security Agreement]
dated                     , 20        , between ***, as the debtor in favor of
the Authorized Party, and filed with the FAA simultaneously herewith.



--------------------------------------------------------------------------------

The rights in favor of the Authorized Party established by this instrument may
not be revoked by the undersigned without the written consent of the Authorized
Party.

Please acknowledge your agreement to this request and its terms by appropriate
notation in the space provided below and lodging this instrument in Federal
Aviation Administration Aircraft Registry

***

 

By:     Title:    